Citation Nr: 1027240	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  09-11 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred from June 13 to 15, 2008, at Southwest Florida 
Regional Medical Center in Fort Meyers, Florida.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from February 
1960 to January 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a 
decision of the Department of Veterans Affairs Medical Center 
(VAMC) in Bay Pines, Florida.

As support for his claim, the Veteran testified at a 
videoconference hearing in May 2010.  The undersigned Veterans 
Law Judge of the Board presided.  


FINDINGS OF FACT

1.  The Veteran does not have any adjudicated service-connected 
disabilities.

2.  He received emergency and inpatient treatment from June 13 to 
15, 2008, at Southwest Florida Regional Medical Center in Fort 
Meyers, Florida, and VA already has paid or reimbursed him for a 
substantial portion of those unauthorized medical expenses he 
incurred.

3.  His medical condition sufficiently stabilized during that 
hospitalization to permit a safe transfer to the local Bay Pines 
VAMC for further evaluation and treatment.


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of the 
unauthorized medical expenses incurred from June 13-15, 2008, at 
Southwest Florida Regional Medical Center in Fort Meyers, 
Florida.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 17.52(a), 17.1000-17.1002 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Here, since the Veteran's claim is being denied as a matter of 
law, the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act (VCAA) do not apply.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) (indicating the VCAA has no 
effect on an appeal limited to interpretation of law); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA does not apply because the issue presented is 
solely one of statutory and regulatory interpretation and/or the 
claim is barred as a matter of law in that it cannot be 
substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

II.  Entitlement to Payment or Reimbursement of the Unauthorized 
Medical Expenses incurred from June 13 to 15, 2008

The Veteran has appealed the Bay Pines VAMC's decision denying 
payment or reimbursement of the emergency and contemporaneous 
inpatient medical services he received while hospitalized from 
June 13 to 15, 2008, at Southwest Florida Regional Medical Center 
in Fort Meyers, Florida.  According to the records obtained from 
this hospital, he presented to the emergency room complaining of 
severe abdominal pain.  It was noted that he did not have any 
insurance provider and used VA.  His treatment at Southwest 
Florida Regional Medical Center included an ultrasound, magnetic 
resonance imaging (MRI), and referral consultation with a doctor 
with Gastroenterology Associates of Southwest Florida.  The 
treating doctor stated that, if a bed was available at the local 
Bay Pines VAMC, the Veteran would be transferred there to 
continue his treatment.  If, however, a bed was unavailable, then 
the hospital would contact VA and receive the required 
authorization to treat him instead at Southwest.

On June 14, 2008, the Veteran was deemed medically stable and 
transported via ambulance to the local Bay Pines VAMC.  Total 
medical costs incurred at Southwest Florida Regional Medical 
Center were $11,583.39.  However, VA paid the majority of these 
expenses, until the point of medical stability permitting 
transfer to the VAMC.

In testimony during his recent May 2010 videoconference hearing, 
the Veteran indicated he is also requesting payment of the 
remaining portion of the unauthorized medical expenses he 
incurred at Southwest Florida Regional - specifically, a $1500 
ambulance transportation fee and $91.00 for the referral 
consultation with the Gastroenterology Associates' doctor.

Under 38 U.S.C.A. § 1703, when VA facilities or other government 
facilities are incapable of furnishing economical hospital care 
or medical services because of geographic inaccessibility or are 
incapable of furnishing care or services required, VA may 
contract with or authorize non-VA facilities for care.  38 
U.S.C.A. § 1703(a); 38 C.F.R. § 17.52(a).  However, hospital care 
in public or private facilities will only be authorized, whether 
under a contract or an individual authorization, under specified 
circumstances, including for treatment of:  
(i) service-connected disability; (ii) disability for which a 
Veteran was discharged or released from the active military, 
naval, or air service; (iii) disability of a Veteran who has a 
total disability permanent in nature from a service-connected 
disability; (iv) disability associated with and held to be 
aggravating a service-connected disability; or (v) disability of 
a Veteran participating in a rehabilitation program under 38 
U.S.C. Chapter 31 and when there is a need for hospital care for 
reasons set forth in VA regulations.  38 C.F.R. § 17.52(a)(1); 38 
U.S.C.A. § 1703(a)(1).

When, as here, a Veteran receives treatment at a non-VA facility 
without prior authorization, there are two statutes that allow 
for him to be paid or reimbursed for the medical expenses 
incurred for that treatment - specifically, 38 U.S.C.A. § 1728 
and 38 U.S.C.A. § 1725.  Application of either statute is 
generally dependent on whether he has an adjudicated service-
connected disability.

Under 38 U.S.C.A. § 1728, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by VA, is available only where:  (1) 
such care or services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a Veteran in 
need thereof (A) for an adjudicated service-connected disability, 
(B) for a non-service-connected disability associated with and 
held to be aggravating a service-connected disability, 
(C) for any disability of a Veteran who has a total disability 
permanent in nature from a service-connected disability, or (D) 
for any illness, injury, or dental condition in the case of a 
Veteran who (i) is a participant in a vocational rehabilitation 
program (as defined in section 3101(9) of this title, i.e., 
38 U.S.C. Chapter 31), and (ii) is determined to be in need of 
hospital care or medical services for any of the reasons 
enumerated in Sec. 17.48(j); and (3) [VA] or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

In recognizing this as a second avenue for potential relief for a 
Veteran entitled to VA care forced to obtain treatment at a non-
VA facility, the Court also has observed that, given the use by 
Congress of the conjunctive "and" in this statute and 
regulation, all three statutory and regulatory requirements would 
have to be met before reimbursement could be authorized.  Malone 
v. Gober, 10 Vet. App. 539, 541-542 (1997), citing Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 
66 (1993); Zimick v. West, 11 Vet. App. 45, 49 (1998).  

Unfortunately, the Veteran has no adjudicated service-connected 
disabilities.  Consequently, there is no possibility that he 
meets any of these requirements of 38 U.S.C.A. § 1728 (a)-(c) for 
payment or reimbursement of the expenses of care not previously 
authorized, in a private or public hospital not operated by VA, 
as these provisions all depend upon him having a service-
connected disability.  There also is no evidence or allegation he 
is participating in a vocational rehabilitation program under 38 
U.S.C. Chapter 31, which in certain instances might have 
qualified him under 38 U.S.C.A. § 1703(a) or 38 U.S.C.A. § 
1728(d).

Consequently, the only possible means to reimbursement of the 
unauthorized medical expenses in this case is by way of 38 
U.S.C.A. § 1725, for treatment of disabilities that are not 
service connected, pursuant to the Millennium Act.  
The provisions of this Act became effective as of May 29, 2000.  
But to be eligible for reimbursement under this authority, the 
Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual 
in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment 
is for a continued medical emergency of such a nature that 
the Veteran could not have been safely transferred to a VA 
or other Federal facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment (this condition cannot be met 
if the Veteran has coverage under a health-plan contract 
but payment is barred because of a failure by the Veteran 
or provider to comply with the provisions of that health-
plan contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to exhaust 
appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and 
the Veteran has no contractual or legal recourse against a 
third party that could reasonably be pursued for the 
purpose of extinguishing, in whole or in part, the 
Veteran's liability to the provider;

      and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).

38 C.F.R. § 17.1002; 38 U.S.C.A. § 1725.

So like the requirements of § 1728, these criteria of § 1725 also 
are conjunctive, not disjunctive, meaning all must be met for 
entitlement.  See Melson v. Derwinski, 1 Vet. App. 334, 337 
(1991).

Turning back now to the facts of this particular case.  As 
stated, the Veteran presented to the emergency room of Southwest 
Florida Regional Medical Center complaining of severe abdominal 
pain.  He has a history of gallbladder disease and pancreatitis.  
On initial physical examination, the evaluating physician 
observed the Veteran was lying down and apparently in acute 
distress.  He had an MRI and abdominal ultrasound to try and 
determine the cause of his stomach discomfort.  On June 14, 2008, 
it was determined his pain had improved (lessened), that his 
pancreatic enzymes had decreased markedly, and that his vital 
signs were "stable."  He was therefore determined to be at a 
point of stabilization to permit transfer, via ambulance, to the 
local Bay Pines VAMC.

During his May 2010 videoconference hearing, the Veteran 
testified under oath that he was not given a choice regarding his 
transfer to the local Bay Pines VAMC, instead, just placed in an 
ambulance and transported.  He further testified that, since he 
has not paid the remaining portion of his expenses (the $1500 
ambulance bill and $91 referral to Gastroenterology Associates), 
this delinquency has been turned over to collection agencies.

But in order to prevail in this appeal (given, again, that he has 
no adjudicated service-connected disabilities and is not a 
participant in a Chapter 31 VA vocational rehabilitation program 
to alternative qualify under § 1728), the Veteran must show, in 
accordance with subsection (d) of the Millennium Act (i.e., 
§ 1725), that his claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment was for a continued medical emergency of such a nature 
that he could not have been safely transferred to a VA or other 
Federal facility.



And although he says he was not given an option to be transferred 
and, instead, merely told that he was being moved when the 
ambulance arrived, there is no indication he had not stabilized 
by that point to have safely permitted this transfer.  Indeed, he 
has not testified that the transfer placed him in danger of any 
undue harm or otherwise unduly compromised his course of 
evaluation and treatment to resolve his complaints of stomach 
pain.  Furthermore, it was already noted in his treatment records 
at Southwest Regional that he would be moved to the Bay Pines 
VAMC, pending confirmation of an available bed, and that he would 
only continue receiving treatment at Southwest Regional in the 
alternative event no bed space was available at the Bay Pines 
VAMC and he received the required authorization from VA to 
alternatively receive treatment instead at Southwest Regional.  
None of this materialized, however, has this transfer to the Bay 
Pines VAMC was determined to be both medically safe and possible 
since bed space was available.  The Veteran had no alternative 
insurance to permit Southwest Regional to continue treating him 
and be paid, once it was determined he could alternatively be 
treated at the VAMC.  And, as mentioned, VA has paid for the 
expenses he incurred at Southwest Regional until the point of his 
stabilization and resulting transfer.  There is no 
legal authority to permit payment of additional expenses beyond 
this point, in the circumstances presented.

Because the Veteran does not meet all of the criteria of 38 
U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, specifically subpart 
(d), his appeal must be denied.  The Board need not determine 
whether he meets any of the other criteria, since, as explained, 
the failure to meet any one of them precludes payment.  See again 
Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995).  See also Hayes v. Brown, 6 
Vet. App. 66 (1993) and Zimick v. West, 11 Vet. App. 45, 49 
(1998).



While the Board empathizes with the Veteran, it is bound by the 
law, and its decision is dictated by the relevant statutes and 
regulations.  38 U.S.C.A. § 1725.  The Board is without authority 
to grant benefits simply because it might perceive the result to 
be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no 
matter how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
(citing Office of Personnel Management v. Richmond, 496 U.S. 414, 
426 (1990)).

Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for payment or reimbursement of the unauthorized 
medical expenses incurred from June 13 to 15, 2008, at Southwest 
Florida Regional Medical Center in Fort Meyers, Florida, is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


